Citation Nr: 0830387	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  99-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran had active service from June to July 1974. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia. 

In July 1999, the veteran was afforded a video hearing before 
a Department of Veterans Affairs (VA) hearing officer.

In November 2001, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated a prior Board decision regarding this 
case on the basis of the Veterans Claims Assistance Act of 
2000 (VCAA), a statute which had not been enacted at the time 
of that the Board adjudication.  

Following additional development, the Board again adjudicated 
this case in March 2006 and the veteran again appealed the 
matter to the Court.  In an ORDER dated in January 2008, the 
Court granted a joint motion of the veteran and VA's General 
Counsel to remand the matter to the Board so that VA could 
provide the veteran with notice specified in 38 C.F.R. 
§ 3.304(f)(3).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis for the joint motion is unclear.  The January 2008 
Court ORDER requires that VA provide the veteran with notice 
consistent with 38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f) specifically addresses claims for 
service connection for post traumatic stress disorder.  

However, the Court Order requires that VA provide the veteran 
with the notice specified in 38 C.F.R. § 3.304(f)(3) with 
regard to his claim for an acquired psychiatric disorder.

The issue of service connection for PTSD is not before the 
Board at this time and, most importantly, has not been before 
the Board.  PTSD and paranoid schizophrenia are two distinct 
and separate psychiatric disabilities.  See Boggs v. Peake, 
530 F.3rd 1330 (2008).  

The joint motion appears to directly conflict with the 
findings of Boggs as the issue before the Board is not 
whether new and material evidence has been submitted to 
reopen the claim of service connection for PTSD.  In fact, if 
the veteran were to raise the claim of service connection for 
PTSD, it would have to be addressed by the VA on a de novo 
basis, clearly in light of Boggs.    

Importantly, it does not appear that the veteran has been 
diagnosed with PTSD or has ever filed a claim for PTSD. 

38 C.F.R. § 3.304(f)(3) states in its entirety as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.   

Emphasis added.

The Board has considered whether it should deny the case on 
this basis alone.  However, the Board is bound by the 
findings contained in the Joint Motion, as adopted by the 
Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) 
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and, therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim).  

Additionally, evidence has been added to the claims file 
since the RO last issued a supplemental statement of the case 
in January 2006.  This recently added evidence includes, but 
is not necessarily limited to, a letter from "M.P.", M.D. 
dated in April 2008, and VA treatment records.  On remand, 
the RO must review this evidence prior to issuing a decision 
or a supplemental statement of the case.  

Finally, VCAA notice consistent with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) should be 
provided the veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a VCAA notice letter 
consistent with the requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This letter must also provide the 
veteran with the notice specified in 
38 C.F.R. § 3.304(f)(3) as applied to his 
claim for service connection for a 
psychiatric disability based on in-service 
personal assault.  

2.  After allowing for an appropriate time 
for response, readjudicate the veteran's 
claim on appeal, with consideration of 
evidence added to the record since the 
January 2006 Supplemental Statement of the 
Case.  If all benefits sought by the 
veteran are not granted, provide the 
veteran and his representative a 
Supplemental Statement of the Case and 
allow for an appropriate time for response 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

